[Cite as State v. Richey, 2014-Ohio-2866.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                       C.A. No.       13CA0031

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
KATELYN RICHEY                                      WAYNE COUNTY MUNICIPAL COURT
                                                    COUNTY OF WAYNE, OHIO
        Appellant                                   CASE No.   CRB-12-12-01779

                                 DECISION AND JOURNAL ENTRY

Dated: June 30, 2014



        HENSAL, Presiding Judge.

        {¶1}     Katelyn Richey appeals her conviction for petty theft in the Wayne County

Municipal Court. For the following reasons, this Court affirms.

                                               I.

        {¶2}     Sonja Ray testified that from April to December 2012, she worked as an Asset

Protection Officer for the Wal-Mart store in Wooster. On November 11, 2012, she was on-duty,

dressed in plain clothes, when Ms. Richey stopped her to ask her about her children, whom she

had not seen in a long time. According to Ms. Ray, they were in the bedding area of the store

and, as they talked, she saw Ms. Richey take a set of sheets from one of the shelves. After they

finished talking, she saw Ms. Richey walk around a corner and put the sheets in her purse.

        {¶3}     Ms. Ray testified that she began following Ms. Richey through the store and

watched her buy a bottle of pop. As Ms. Richey exited the store, Ms. Ray hailed her and asked

her to return to the store. When Ms. Richey refused, Ms. Ray followed her outside. She saw
                                                 2


Ms. Richey take the sheets out of her purse and throw them in a trash can that was in front of a

neighboring storefront. After Ms. Richey left the area, Ms. Ray retrieved the sheets from the

trash can and called the police.

       {¶4}    The State charged Ms. Richey with petty theft under Revised Code Section

2913.02(A)(1). Following a trial to the bench, the municipal court found her guilty of the

offense, and sentenced her to thirty days in jail. Ms. Richey has appealed her conviction,

assigning as error that it was not supported by sufficient evidence.

                                                II.

                                   ASSIGNMENT OF ERROR

       THE EVIDENCE IS INSUFFICIENT TO SUSTAIN A FINDING OF GUILTY
       AND AS A RESULT THE FEDERAL CONSTITUTION AND OHIO
       CONSTITUTION REQUIRE THE CONVICTINO (SIC) TO BE REVERSED
       WITH PREJUDICE TO BAR FURTHER PROSECUTION.

       {¶5}    Ms. Richey argues that the State did not present enough evidence to convict her of

theft. Whether a conviction is supported by sufficient evidence is a question of law, which this

Court reviews de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In making this

determination, we must view the evidence in the light most favorable to the prosecution:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶6}    Revised Code Section 2913.02(A)(1) provides that “[n]o person, with purpose to

deprive the owner of property or services, shall knowingly obtain or exert control over either the

property or services * * *[w]ithout the consent of the owner or person authorized to give
                                                 3


consent[.]” “A person acts purposely when it is his specific intention to cause a certain result * *

*.” R.C. 2901.22(A). “A person acts knowingly, regardless of his purpose, when he is aware

that his conduct will probably cause a certain result or will probably be of a certain nature. A

person has knowledge of circumstances when he is aware that such circumstances probably

exist.” R.C. 2901.22(B). “Purpose or intent can be established by circumstantial evidence.”

State v. Shue, 97 Ohio App.3d 459, 466 (9th Dist.1994).

       {¶7}    Ms. Richey argues that she was convicted on mere speculation because the State

did not submit a video of her placing the sheets into her purse or discarding them in the trash can.

She notes that she did not set off any anti-theft devices as she exited the store. She also notes

that no one looked into her purse or inventoried its contents and that she did not confess to the

crime. Ms. Ray also admitted that, when she saw Ms. Richey allegedly put the sheets into her

purse, she could only see Ms. Richey from the side.

       {¶8}    Ms. Richey’s argument is without merit. Ms. Ray testified that she saw Ms.

Richey take a set of sheets off a store shelf, put them in her purse, and, later, leave the store

without paying for them. When asked to return to the store, Ms. Richey refused, and left the

grounds of the store with the sheets in her possession. Viewing Ms. Ray’s testimony in a light

most favorable to the State, it established that Ms. Richey knowingly exerted control over the

sheets without the consent of Wal-Mart and that she intended to deprive the store of them. Her

conviction, therefore, is supported by sufficient evidence. Ms. Richey’s assignment of error is

overruled.

                                                III.

       {¶9}    Ms. Richey’s conviction is supported by sufficient evidence. The judgment of the

Wayne County Municipal Court is affirmed.
                                                 4


                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT


CARR, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

WESLEY JOHNSTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.